February 27, 2014




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                      CHARLES FREEMAN JR, Appellant

NO. 14-13-00939-CV                          V.

   KENT DICKERSON, ROBERT H. KANE, JR., RONALD H. SHAMBLIN,
           D.D.S., AND JOHNNY MASON, D.D.S., Appellees
                 ________________________________

     Today the Court heard its own motion to dismiss the appeal from the
judgment signed by the court below on September 9, 2013. Having considered the
motion and found it meritorious, we order the appeal DISMISSED.

      We further order that all costs incurred by reason of this appeal be paid by
appellant, Charles Freeman Jr.
      We further order this decision certified below for observance.